Order entered June 7, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00304-CV

                   ALLANTEE HOLDINGS, INC., ET AL., Appellants

                                              V.

                       HAMMERSMITH REALTY, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-06138

                                          ORDER
       Before the Court is appellee’s June 5, 2019 unopposed motion for an extension of time to

file its brief on the merits. We GRANT the motion and extend the time to July 19, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE